DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term “computer readable storage medium (CRSM) that is not a transitory signal” is not statutory. In addition to signals per se which are not statutory, the space in which signals propagate, is also a CRSM and is not statutory, as it does not contain matter. It is suggested the claim be amended to non-transitory CRSM, as it covers both the space and the signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 10-11, and 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 5, the term “the processor” is indefinite because at least one processor was declared earlier which gives rise to more than one. In such case it is unclear to which processor the claim refers to. It is suggested the claim be amended to “the at least one processor”.

For claims 10-11, the term “the same image” lacks sufficient antecedent basis in the claim or is unclear and thus indefinite.  It is suggested the claim be amended to “a same image”.

For claims 14-16 and 18, the term “the third and fourth devices” lacks sufficient antecedent basis in the claim.  It is suggested the first instance be amended to “a third and fourth devices”.

For claim 19, the term “the computer readable storage medium” is indefinite because at least one computer readable storage medium was declared earlier which gives rise to more than one. In such case it is unclear to which computer readable storage medium the claim refers to. It is suggested the claim be amended to “the at least one computer readable storage medium”.

For claim 19, the phrase “provide at least one disk image to a first device … and provide at least one disk image to a second device…” is indefinite because it pertains to a total of at least two disk images, one for each device which contradicts the earlier declaration that there could be only disk image. It is possible that the same disk image is provided to both devices. It is suggested the claim be amended to “download two or more disk images”.

For claim 19, the term “the respective disk images” lacks sufficient antecedent basis in the claim.  It is suggested tit be amended to “

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112, and 35 USC § 101 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari (US 2004/0153823 A1).
For claim 1, Ansari teaches a first device, comprising: at least one processor; first, second, and third universal serial bus (USB) ports; first and second storage areas; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (see figure 1, paragraphs [0013-0014], [0020], and other locations: view server 122 as said first device; server always includes processor, memory, and storage which always contains multiple addresses/areas to store and run programs from; in [0013] first 4 and last 4 lines: communication link has the option of being USB and dedicated to each client 102; view that as said 1st, 2nd, and 3rd, USB links/ports): receive first and second disk images via the first USB port; store the first disk image in the first storage area; store the second disk image in the second storage area (see [0003], figure 1 blocks 114 &112, and associated paragraphs: by example, view OS updates (or any updates) per separate different client needs as said first or more disk images; knowledge base is also connected via dedicated 110 USB link; different OS types are stored in different areas); load the first disk image from the first storage area into a second device via the second USB port; load the second disk image from the second storage area into a third device via the third USB port (see locations pointed to above: each different OS image update goes to respective different clients via different dedicated 110 USB links; view 1st and 2nd clients as said 2nd and 3rd devices), the first, second, and third devices being different from each other (ADSH clients are different from ADSH server); and concurrently facilitate computer diagnostics of the second and third devices respectively using the first and second disk images (see title and locations pointed to above: server supports multiple clients for diagnostics and repair; delivering update is part of the diagnostics)

For claim 2, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the instructions are executable to: concurrently facilitate computer diagnostics by initiating diagnoses of the second and third devices respectively using the loaded first and second disk images (see locations pointed to above: OS update is loaded per client and is part of the diagnostics).

For claim 3, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the instructions are executable to: concurrently facilitate computer diagnostics by routing communications between a fourth device and the second device and between the fourth device and the third device, the fourth device controlling the first device, the fourth device being different from the first, second, and third devices see locations pointed to above: view knowledge base 114 as aid 4th device and the solutions are routed to clients/devices 2nd and 3rd; device 114 is controlling in the sense that it has the solutions).

For claim 4, Ansari teaches the limitations of claim 3 for the reasons above and further teaches the first device of claim 3, comprising the fourth device (knowledge base could be viewed as extension to the server).

For claim 6, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the instructions are executable to: concurrently facilitate computer diagnostics by executing at least part of a computer diagnostics application to diagnose the second and third devices (see abstract and other locations: within ADSH functionality).

For claim 7, Ansari teaches the limitations of claim 6 for the reasons above and further teaches the instructions are executable to: concurrently facilitate computer diagnostics by executing at least part of the computer diagnostics application to fix identified issues that pertain to the second and third devices (see abstract and other locations: within ADSH functionality).

For claim 10, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the first disk image and the second disk image are copies of the same image (see locations pointed to above: if separate clients have same OS, then same OS update is sent to both).

For claim 11, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the first disk image and the second disk image are not copies of the same image (see locations pointed to above: if separate clients have different types of OS, then not same OS update is sent to each).

For claim 12, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the first and second storage areas are different from each other (see locations pointed to above: if separate clients have different types of OS, then not same OS is stored in separate locations).

For claim 13, Ansari teaches the limitations of claim 12 for the reasons above and further teaches the first and second storage areas are embodied in different storage devices (see figure 1 block 126: separate resources).

For claim 14, the claim recites essentially similar limitations from the combination of claims 1 and 3. Claim 14 is a method. The device numbers are different but subject matter is same

For claim 15, Ansari teaches the limitations of claim 14 for the reasons above and further teaches concurrently diagnosing, using the diagnostic software, both the third and fourth devices respectively through the first and second ports (see rejection to claim 1).

For claim 18, Ansari teaches the limitations of claim 14 for the reasons above and further teaches respectively routing, via the first and second ports, different disk images to each of the third and fourth devices for loading into the third and fourth devices (see rejection to claim 1 and 3: different OS updates are sent to different clients, i.e. 3rd and 4th devices).

For claim 19, the claim recites essentially similar limitations as claim 1. Claim 19 is a CRSM. 1st and second devices are the clients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US 2004/0153823 A1), in view of Lefebvre (US 2020/0293477 A1).
For claim 16, 
Ansari teaches the limitations of claim 14 for the reasons above and further teaches disk images are routed to the third and fourth devices (see locations pointed to above)
Ansari does not explicitly teach “disk images are routed to the third and fourth devices through a hub device that is different from the first device and that is connected to the first device via a wired connection, the hub device also being connected to the third and fourth devices through wired connections”. 
However, Lefebvre teaches through a hub device that is different from the first device and that is connected to the first device via a wired connection, the hub device also being connected to the third and fourth devices through wired connections (see [0034], [0074] , and other locations: USB hub)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari to include “through a hub device … wired connections”, as taught by Lefebvre, because each one of Ansari and Lefebvre teach remotely diagnosing using USB therefore they are analogous arts and because USB protocol allows the use of a USB hub to save the cost of too many ports on same device USB is wired (see [0034], [0074] , and other locations: USB hub).

For claim 17, 
The combination of Ansari and Lefebvre teaches the limitations of claim 16 for the reasons above.
Lefebvre further teaches the wired connections are universal serial bus (USB) connections (see locations pointed to above).

For claim 20, 
Ansari teaches the limitations of claim 19 for the reasons above.
Ansari does not explicitly teach “a third device and a fourth device different from the third device, the third device downloading the one or more disk images and concurrently facilitating the diagnostics, the fourth device receiving the downloaded one or more disk images from the third device and passing at least one disk image to each of the first and second devices respectively through the first and second ports as located on the fourth device”. 
However, Lefebvre teaches a third device and a fourth device different from the third device, the third device downloading the one or more disk images and concurrently facilitating the diagnostics, the fourth device receiving the downloaded one or more disk images from the third device and passing at least one disk image to each of the first and second devices respectively through the first and second ports as located on the fourth device (see [0034], [0074] , and other locations: USB hub is said 3rd device; see also rejection to claim 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari to include “a third device … the fourth device”, as taught by Lefebvre, because of the motivational reasons specified in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114